Title: John Adams to Abigail Adams, 18 June 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Phyladelphia June 18. 1775
     
     This Letter, I presume, will go by the brave and amiable General Washington.
     Our Army will have a Group of Officers, equal to any service. Washington, Ward, Lee, Gates, Gridley, together with all the other New England officers, will make a glorious Council of War.
     This Congress are all as deep, as the Delegates from the Massachuchusetts, and the whole Continent as forward as Boston.
     We shall have a Redress of Grievances, or an Assumption of all the Powers of Government legislative, Executive and judicial, throughout the whole Continent very soon.
     Georgia is bestirring itself—I mean the whole of it. The Parish of St. Johns which is one third of it, was with Us before.
     
      I am &c.
     
    